IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-69,831-01 & WR-69,831-02


EX PARTE DERORY COLBERT, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. W99-71264-K(A) & W99-71092-K(A) 
IN THE CRIMINAL DISTRICT COURT NO. 4
FROM DALLAS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of one charge
of aggravated assault and one charge of murder and sentenced to twenty years' and forty-five  years'
imprisonment, respectively.  On direct appeal, the Thirteenth Court of Appeals reversed the
convictions.  Colbert v. State, Nos. 13-00-403-CR & 13-00-404-CR (Tex. App. - Corpus Christi,
August 31, 2001).  On the State's petition for discretionary review, this Court reversed the court of
appeals' decision and remanded for resolution of remaining points of error.  Colbert v. State, 108
S.W.3d 316 (Tex. Crim. App. 2003).   On remand, the court of appeals affirmed the convictions.
	On, January 3, 2007, Applicant filed these writs of habeas corpus in the trial court.  However,
as filed on that date the writs were not compliant with Texas Rules of Appellate Procedure 73.1 and
73.2.  On May 14, 2007, habeas counsel filed amended writs of habeas corpus in the trial court to
correct the non-compliance.  The district clerk forwarded Applicant's writs to this Court on May 2,
2008, along with the trial court's findings of fact and conclusions of law, but did not include the
amended applications in the record.  Therefore, on May 14, 2008, this Court dismissed Applicant's
writs as non-compliant.  
	On June 18, 2008, this Court received copies of Applicant's amended applications from the
district clerk.  Because the amended applications were filed in the trial court before this Court
received the original applications, the dismissal of Applicant's writs as non-compliant was improper. 
This Court has therefore reconsidered on its own motion the grounds for review presented in
Applicant's writs, and finds them to be without merit.
	Therefore, based on the trial court's findings of fact and conclusions of law as well as this
Court's independent review of the entire record, we deny relief.
	It is so ordered on this the 10TH day of September, 2008.

Filed:
Do not publish